Citation Nr: 1118086	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-46 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran was in pre-war service from November 3, 1941 to December 7, 1941; beleaguered status from December 8, 1941 to April 9, 1942; missing in action status from April 10, 1942 to April 11, 1942; no casualty status from April 12, 1945 to February 1, 1945; and service in the Regular Philippine Army from February 2, 1945 to June 30, 1946.  The Veteran died in July 2007, and the Veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.

The Board notes that the issue of entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 is not currently before the Board as the appellant has not perfected an appeal of that issue following the issuance of a Statement of the case (SOC) in October 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.  

2.  The Veteran died in July 2007.  The death certificate shows that the immediate cause of death was cardio-pulmonary arrest probably secondary to acute myocardial infarction.  

3.  At the time of his death, service connection was in effect for the following disabilities: pleural cavity injury, residual of shell fragment wound with resection of the right ninth rib, evaluated as 20 percent disabling; brachial plexus, neuritis, right, secondary to trauma with subsequent adhesions secondary to shrapnel would, evaluated as 20 percent disabling; injury to Muscle Group I, right supraclavicular region, evaluated as 30 percent disabling; and scar, shrapnel wound, left leg, evaluated as 0 percent disabling.  The Veteran was also in receipt of a total disability based upon individual unemployability (TDIU), as of April 25, 2000.  

4.  The Veteran did not die as a result of a service-connected disability, nor did his service-connected disabilities cause or contribute substantially or materially to his death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Board finds that the VCAA notice requirements for service connection for cause of the Veteran's death have been satisfied by the August 2007 letter sent to the appellant.  In the letter, VA informed the appellant that in order to substantiate a claim for service connection for cause of the Veteran's death, the evidence needed to show the cause of the Veteran's death, a disease or injury in service, and a relationship between the cause of death and the disease or injury in service.  See also the June 2008 and July 2009 VCAA letters.  In this case, the appellant received notice which complied with Hupp in July 2009.  The September 2009 SOC reflects readjudication of the claim after issuance of the VCAA notice.  Hence, the appellant is not shown to be prejudiced by the timing of VCAA- compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC), is sufficient to cure a timing defect).

As to informing the appellant of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had a duty to obtain any records held by any federal agency.  It also informed her that it would make reasonable efforts to help her get evidence to support her claim such as medical records and employment records.  The letters also stated that she would need to give VA enough information about the records so that it could obtain them for her.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The appellant has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  
VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA obtained the Veteran's service treatment records and private medical statements dated June 2007 to August 2007.  

Although an opinion was not obtained in connection with the appellant's claim for service connection for cause of the Veteran's death, the Board finds that VA was not under an obligation to obtain an opinion, as such was not necessary to make a decision on this claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence does not indicate that the Veteran's death may be associated with his active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the Veteran with a medical examination absent a showing by the Veteran of a causal connection between the disability and service).  The appellant has not brought forth evidence, other than her lay statements, suggestive of a causal connection between the Veteran's death and causal connection to service.  The RO informed her that she would need medical evidence of a relationship between the Veteran's death and service, or a service-connected disability, and the appellant has not provided such evidence.  

For the foregoing reasons, the Board concludes that reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a Veteran who served for ninety days or more during a period of war develops organic heart disease of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The appellant seeks service connection for the cause of the Veteran's death.  In pertinent part, it is contended that the Veteran's service-connected disabilities led to a heart attack, which resulted in his death.  

In the case at hand, a review of the record discloses that the Veteran died in July 2007.  According to the Certificate of Death, the immediate cause of the Veteran's death was cardiopulmonary (CP) arrest probably secondary to acute myocardial infarction, with antecedent causes of status post explorlap, evacuation of hemoperitoneum, gastrojejunostomy, and peritoneal lavage.  Pneumonia was listed as a significant condition contributing to his death with hemoperitoneum etiology unknown, rule out gastric vessel laceration secondary to marked acute gastric dilatation etiology unknown, as underlying causes.  At the time of the Veteran's death, service connection was in effect for the following disabilities: pleural cavity injury, residual of shell fragment wound with resection of the right ninth rib, evaluated as 20 percent disabling; brachial plexus, neuritis, right, secondary to trauma with subsequent adhesions secondary to shrapnel would, evaluated as 20 percent disabling; injury to Muscle Group I, right supraclavicular region, evaluated as 30 percent disabling; and scar, shrapnel wound, left leg, evaluated as 0 percent disabling.  The Veteran was also in receipt of a total disability based upon individual unemployability (TDIU), as of April 25, 2000.  

The available service treatment records fail to demonstrate the presence of any cardiovascular disease, gastrointestinal problems, or pneumonia.  After discharge from service, the Veteran complained of chest pain in 1947.  However, examination of both his heart and genito-urinary system were normal.  In July 2000, the Veteran underwent a VA respiratory examination.  The examination report notes the Veteran's complaints of chest pain and shortness of breath when walking.  There was no finding of cor pulmonale, renovascular hypertension (RVH), or pulmonary hypertension.  Furthermore, pulmonary function testing reflected normal spirometry.  

The earliest clinical indication of the presence of heart and gastrointestinal disabilities is revealed by a private medical record received by the RO in July 2007, shortly after the Veteran's death.  The report signed by an attending physician at the Pangasinan Center for Family Medicine, Inc., states that the Veteran was initially admitted because of abdominal pain and distention for a few days.  Upon admission, abdominal x-rays showed marked intestinal and gastric dilatation with air fluid levels.  Surgery was scheduled, which revealed a disclosed hemoperitoneum and a markedly distended stomach.  Ligation of possible bleeding points was performed, followed by a gastro-jejunostomy.  Post operatively, his vital signs remained stable; however, the third day after the surgery, the Veteran went into cardiac arrest, and passed away after a failed attempt to resuscitate him using cardiopulmonary resuscitation (CPR).  The attending physician stated that the Veteran's final diagnoses were cardiopulmonary arrest probably secondary to myocardial infarction, community acquired pneumonia; status post explor-lap, evacuation of hemoperitoneum, gastro-jejunostomy, peritoneal drainage for hemoperitoneum with unknown etiology; and rule out gastric vessel laceration secondary to marked acute gastric dilatation with unknown etiology.  

The appellant argues that the Veteran's service-connected disabilities played at least some part in his heart attack, which led to his untimely demise.  However, there is no indication that any of his service-connected disabilities caused or contributed in any way to the Veteran's death.  Although a private physician stated in an August 2007 statement that the Veteran was under her medical care from December 2005 to July 2006, in the years leading up to the Veteran's death in July 2007, little or no mention was made of the Veteran's service-connected disabilities.

The Board acknowledges the appellant's arguments regarding the alleged relationship between the Veteran's service-connected disabilities and his death from cardiopulmonary arrest, probably secondary to acute myocardial infarction.  The appellant is competent to testify as to her observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Board rejects those arguments to the extent that the appellant seeks to etiologically relate the Veteran's service-connected disabilities to his death from cardiopulmonary arrest probably secondary to acute myocardial infarction.  The appellant, as a layperson, is not competent to create the requisite causal nexus between the Veteran's service-connected disabilities and his death from cardiopulmonary arrest, probably secondary to acute myocardial infarction.  Rather, evidence that requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellant has.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, her contentions have no probative value.  
Based on the aforementioned, the Board is unable to reasonably associate the Veteran's cardiopulmonary arrest probably secondary to acute myocardial infarction, status post explorlap, evacuation of hemoperitoneum, gastrojejunostomy, peritoneal lavage, pneumonia, hemoperitoneum, and rule out gastric vessel laceration secondary to marked acute gastric dilatation with any incident or incidents of his period of active military service.  Nor is there competent, probative or persuasive evidence that his service-connected disabilities caused or contributed substantially or materially to his death.  Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


